Case 6:20-cv-00313-RBD-EJK Document 31 Filed 08/25/20 Page 1 of 1 PageID 131




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION


ANNETTE ELDRIDGE,

      Plaintiff,

v.                                                       Case No: 6:20-cv-313-Orl-37EJK

AMERICAN FREIGHT, LLC,

      Defendant.


                                ORDER OF DISMISSAL

      Before the Court is Plaintiff’s Notice of Voluntary Dismissal Pursuant to Fed. R.

Civ. P. 41 (Doc. 30) filed August 19, 2020. No answer has been filed. Accordingly, it is

      ORDERED that this case is hereby DISMISSED without prejudice. The Clerk is

directed to terminate all pending motions and close the file.

      DONE AND ORDERED in Chambers in Orlando, Florida, on August 25, 2020.




Copies:      Counsel of Record
